Citation Nr: 0926588	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than December 5, 
2002, for the assignment of a 70 percent rating for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
PTSD.

3.  Entitlement to an initial rating in excess of 10 percent 
for asthma prior to 
August 22, 2007, and to a rating in excess of 30 percent 
therefrom.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2005, the Board, in pertinent part, denied the 
Veteran's claim of entitlement to an effective date earlier 
than December 5, 2002, for the assignment of a 70 percent 
rating for PTSD.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a March 2006 Order, the Court, pursuant to a joint motion, 
vacated the Board's decision as to the earlier effective date 
claim, and remanded it for further adjudication.  Thereafter, 
by a November 2006 decision, the Board again determined that 
an effective date earlier than December 5, 2002, was not 
warranted for the assignment of a 70 percent rating for the 
Veteran's PTSD.  The Veteran appealed that decision to the 
Court.  By a March 2008 Order, the Court, pursuant to a 
February 2008 joint motion, vacated the Board's November 2006 
decision, and remanded the case for compliance with the 
instructions of the joint motion.  In September 2008, the 
Board remanded this claim for consideration of the Court's 
holding in Muehl v. West, 13 Vet. App. 159 (1999) in the 
first instance.  

The Board does observe that a February 2006 rating decision 
established service connection for asthma to the extent it 
had been aggravated by the service-connected PTSD.  An 
initial noncompensable (zero percent) rating was assigned, 
effective from December 15, 2003.  The Veteran appealed, 
contending that a higher rating was warranted.  However, he 
did not express disagreement with the effective date assigned 
for this disability.  

In February 2008, the Board remanded the then claim of 
entitlement to an initial compensable rating for asthma due 
to secondary aggravation from the service-connected PTSD for 
additional development including a new VA medical 
examination.  A July 2008 rating decision assigned a 10 
percent rating effective December 15, 2003, with a 30 percent 
rating being effective June 18, 2008.  Thereafter, an October 
2008 Supplemental Statement of the Case (SSOC) made the 30 
percent rating effective from August 22, 2007.  However, 
these ratings are still less than the maximum benefit 
available; therefore, his appeal is still pending.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

With respect to the prior remand directives, the Board 
observes that the Veteran was accorded a new VA respiratory 
examination in June 2008.  In addition, correspondence was 
sent to the Veteran in October 2008 providing him with the 
opportunity to present additional evidence and argument 
regarding the applicability of the Muehl holding to his 
earlier effective date claim.  Thereafter, the case was 
readjudicated via a December 2008 SSOC which included 
reference to the holding in that case.

The Board also denied the Veteran's claims of service 
connection for a heart disorder and for asthma other than on 
the basis of secondary aggravation as part of its February 
2008 decision.  Nothing in the record currently reflects the 
Veteran appealed these denials to the Court.  As such, the 
Board does not currently have jurisdiction over those issues.

In view of the foregoing, the Board finds that the prior 
remand directives of February and September 2008 have been 
completed in this case.  Thus, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required regarding the erectile dysfunction 
claim.  Accordingly, this claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record does not reflect it was factually 
ascertainable that the Veteran met or nearly approximated the 
criteria for a 70 percent rating for his service-connected 
PTSD prior to December 5, 2002.

3.  Prior to August 22, 2007, the Veteran's service-connected 
asthma was manifested by a Forced Expiratory Volume in one 
second (FEV-1)/Forced Vital Capacity (FVC) ratio of 56 to 70 
percent on pulmonary function testing.

4.  A thorough review of the competent medical evidence does 
not reflect the Veteran's service-connected asthma has been 
manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC 
of 40 to 55 percent, at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
5, 2002, for the assignment of a 70 percent rating for the 
Veteran's service-connected PTSD are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400 (2008).

2.  The criteria for an initial rating of 30 percent for the 
Veteran's service-connected asthma prior to August 22, 2007, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6602 (2008).

3.  The criteria for an initial rating in excess of 30 
percent for the Veteran's service-connected asthma are not 
met during any portion of the appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In this case, the appeal regarding the service-connected 
asthma is from the initial rating assigned after the 
establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board further observes that the Veteran was sent VCAA-
compliant notification regarding his earlier effective date 
claim by a letter dated in October 2008.  In pertinent part, 
this letter informed the Veteran of what was necessary to 
substantiate his claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the October 2008 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess, supra.  In addition, the 
Veteran has actively participated in the processing of his 
case, and the statements submitted in support of his claims 
have indicated familiarity with the requirements for the 
benefits sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

The Board further observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required with 
respect to the Veteran's asthma claim. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims decided herein 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of his claims, 
and nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
He has indicated he does not desire a Board hearing in 
conjunction with his current appellate claims.  Further, he 
was accorded VA medical examinations of his service-connected 
asthma in January 2006 and June 2008.  The Board further 
notes that, as a general rule, the adjudication of a claim 
for an earlier effective date is based upon evidence already 
in the claims folder; the resolution of the claim depends 
upon when certain document(s) were either received by VA 
and/or promulgated to the Veteran.  Consequently, there is no 
additional development that can be conducted, nor any other 
records which can be obtained, which would substantiate the 
Veteran's claims.  Moreover, no examination is required as 
such development would only relate to the current severity of 
the service-connected PTSD, and not the severity of the 
disability prior to the current effective date.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  See 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 
C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

The Veteran's service-connected PTSD was originally evaluated 
under 38 C.F.R. § 4.132 as it existed prior to November 7, 
1996.  Under the previous regulations, a noncompensable 
rating was warranted for a neurosis when there were neurotic 
symptoms which somewhat adversely affected relationships with 
others but which did not cause impairment of working ability.  
A 10 percent rating required emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93.  The Board is bound by this interpretation of 
the term "definite."  See 38 U.S.C.A. § 7104(c) (West 
1991).  A 50 percent evaluation was warranted for 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (2008).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2008).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the Veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000.

Historically, the Veteran's initial claim of service 
connection was received by VA on June 3, 1996.  Service 
connection was ultimately established for PTSD by a September 
2002 rating decision, with an initial 50 percent rating, 
effective June 3, 1996.  Thereafter, the Veteran's attorney 
submitted medical records on December 5, 2002, with an 
attached cover letter identifying them as medical records 
"in support of a claim regarding mental condition."  The RO 
construed the statement as an increased rating claim, the 
Veteran underwent a new VA medical examination in March 2003, 
and a June 2003 rating decision assigned a 70 percent rating 
for the PTSD, effective December 5, 2002.  A Notice of 
Disagreement (NOD) was subsequently received in July 2003, 
which specifically referenced the June 2003 rating decision, 
and asserted that an earlier effective date was warranted for 
the assignment of the 70 percent rating.  The NOD did not 
contend that a higher rating was warranted for the PTSD.  
Moreover, the record does not reflect it has been contended 
that an effective date earlier than June 3, 1996, for the 
establishment of service connection for the PTSD is 
warranted.

The February 2008 joint motion contended, in essence, that a 
remand was required to address the applicability of Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999), to this case.  As 
noted by the joint motion, the Court determined in Muehl, 
that a remand was warranted in order for the Board to provide 
an adequate statement of reasons or bases where it did not 
discuss whether records received within the one-year appeal 
period were new and material evidence, the receipt of which 
rendered an RO decision nonfinal and tolled the time for 
filing an appeal until a new decision had been issued.  The 
joint motion emphasized that subsequent to the September 2002 
rating decision the Veteran  submitted additional evidence in 
December 2002, within 3 months of the grant of service 
connection, regarding his PTSD.  Further, he underwent 
another VA medical examination in March 2003, and a June 2003 
rating decision, nine month after the initial grant of 
service connection, assigned the 70 percent rating, effective 
December 5, 2002.  Based upon this procedural history, it was 
contended that the Board had to address the applicability of 
Muehl to this case.

With respect to the assertions of the joint motion, the Board 
observes, as an initial matter, that the medical records 
received in December 2002 were duplicates of those already on 
file and considered at the time of the September 2002 rating 
decision.  As such, this evidence was clearly not new.  
Moreover, the July 2003 NOD specifically referred to the June 
2003 rating decision, and made no reference to the prior 
decision of September 2002.  Nevertheless, the Board must 
acknowledge that the March 2003 VA examination was new and 
material evidence as it was the basis for the subsequent 
assignment of the 70 percent rating.  

Despite the foregoing, the Board finds that it makes no 
difference to the ultimate resolution of this case.  As 
detailed below, a thorough review of the competent medical 
and other evidence on file does not reflect it was factually 
ascertainable prior to December 5, 2002, that the Veteran 
satisfied the criteria for a 70 percent rating for his 
service-connected PTSD.  In other words, his PTSD was not 
manifested by the ability to establish and maintain effective 
or favorable relationships with people being severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment; nor by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Prior to December 5, 2002, the only competent medical 
evidence of record to actually evaluate the Veteran's 
psychiatric condition included VA medical examinations dated 
in November 1969, July 1996, July 2000, and February 2002; as 
well as a private psychologist's statement dated in July 
1996.  Other treatment records note prior complaints of 
anxiety, but made no pertinent findings as to the severity of 
these symptoms, to include the extent, if any, of functional 
impairment as a result thereof.  Similarly, there was no 
indication of any treatment for psychiatric problems in the 
Veteran's service treatment records.

The November 1969 VA medical examination noted that there was 
no significant abnormality of the Veteran's nervous system 
(neurologic, psychiatric, and personality).  Similarly, a 
July 1996 VA medical examination stated, in pertinent part, 
that his mental status was normal.  In short, these VA 
medical examinations did not indicate the Veteran had any 
functional impairment as a result of his PTSD.

The July 1996 private psychologist's statement, as well as 
the June 2000 and February 2002 VA medical examinations, did 
indicate the presence of PTSD and resulting functional 
impairment.  However, these records do not reflect it was of 
such severity as to warrant a rating in excess of 50 percent 
under the either the "old" criteria in effect prior to 
November 7, 1996, or the revised criteria currently in 
effect.  

The Board acknowledges that the Veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the Veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 50 percent 
during the pertinent period.  Of particular importance in 
evaluating the Veteran's level of occupational and social 
impairment are the global assessment of functioning (GAF) 
scores he has been assigned, because such designations are 
based on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) citing to Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

With respect to the overall occupational and social 
impairment, the July 1996 private psychologist's statement 
acknowledged that the Veteran had subjective distress, 
flashbacks, nightmares with accompanying sleep difficulties, 
apparent inability to control his affect and moods, 
interpersonal difficulties, episodic problems in his family 
relationships, and increasing problems in remembering heinous 
experiences in Vietnam.  Nevertheless, it was also noted that 
he was working in an appropriate manner, and that his 
prognostic picture was cautiously optimistic because at the 
present time he was willing to engage in the generation and 
maintenance of rapport with his therapist.  Moreover, the 
record reflects he remained employed throughout this period, 
to include the March 2003 VA examination.  Further, the July 
2000 VA examination assigned a GAF score of 65/70, which 
reflect some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  The more recent February 2002 
VA examination stated that the GAF was "50 to 60/60 to 70."  
As such, it indicated no more than moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  Therefore, the record does not reflect 
his level of occupational and social impairment was of such 
severity as to satisfy the criteria for a rating in excess of 
50 percent prior to December 5, 2002.

The Board also observes that the July 2000 VA examination 
observed that the Veteran was clearly oriented to person, 
place, time, and situation.  His long-term and short-term 
memory were intact.  He did not demonstrate any behaviors 
against the external or internal distractibility.  His 
thought processes were coherent and logical, and he did not 
have any active suicidal ideations.  The February 2002 VA 
examination also observed that he appeared much as he did at 
the prior examination of July 2000, but seemed to be somewhat 
more trusting and talked a bit more.  There was no formal 
thought disorder.  In addition, there were no statements 
indicating homicidal or suicidal intent or thought.  As such, 
he does not have the symptomatology contemplated for a 70 
percent rating under the current rating criteria.

In view of the foregoing, the Board finds that it was not 
factually ascertainable prior to December 5, 2002, that the 
Veteran did meet or nearly approximate the criteria for a 70 
percent rating for his service-connected PTSD.  Accordingly, 
his claim for an earlier effective date must be denied and 
whether the date of claim was December 5, 2002, May 20, 1996, 
or some other date is not determinative.  Because the 
effective date for the assignment of the 70 percent rating is 
the date the increase in disability is factually 
ascertainable (because it is subsequent to the date of 
receipt of the claim), an earlier effective date is not 
warranted.  While the RO assigned an effective date of 
December 5, 2002, based upon its conclusion that it was the 
date of a claim for an increased rating, the Board does not 
find that an increase in disability is shown until after that 
date, but will not disturb the effective date assigned.

II.  Asthma

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, the 
Veteran is already in receipt of such "staged" ratings for 
his service-connected asthma.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's asthma is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under this 
Code, bronchial asthma manifested by FEV-1 of 71 to 80 
percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating; a 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication; a 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids; a 100 percent rating is 
warranted for FEV-1 of less than 40 percent predicted, FEV-
1/FVC of less than 40 percent, more than one attack per week 
with episodes of respiratory failure, or the requirement of 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.

VA amended the Rating Schedule concerning respiratory 
conditions, effective from October 6, 2006. VA added 
provisions that clarify the use of pulmonary function tests 
in evaluating respiratory conditions.  A new paragraph (d) to 
38 C.F.R. § 4.96, is titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845."  In pertinent part, 
this regulation states that post-bronchodilator studies are 
required when pulmonary function tests are done for 
disability evaluation purposes except when the results of 
pre-bronchodilator pulmonary function tests are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states why.  38 C.F.R. § 4.96(d)(4).  
Granted, this provision does not appear to be applicable to 
Diagnostic Code 6602.  However, when the final rule amending 
the respiratory portion of the rating schedule was published 
in the Federal Register in September 1996, it was noted that 
one person commented that VA should specify that pulmonary 
function be tested before bronchodilation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

Further, the final rule published in the Federal Register 
also responded to a comment that pulmonary function testing 
should be the exclusive basis for evaluating lung disorders 
as the test results are strictly objective.  VA disagreed  
concluding: 

While we have used the results of 
pulmonary function tests as evaluation 
criteria when they are appropriate, they 
are not suitable for the evaluation of 
all lung conditions.  Asthma, for 
example, is an episodic condition that 
may exhibit normal PFT's [pulmonary 
function tests] at most times despite 
significantly disabling disease, and it 
therefore requires other criteria for its 
evaluation, such as the need for a 
certain type or frequency of treatment.

Id.

In circumstances such as this where service connection is 
granted on the basis of a disability being aggravated by a 
service-connected disability, the claimant is only to be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, 
the RO found that the Veteran was not entitled to a 
compensable rating because his pulmonary function test(s) 
showed he met the criteria for a 10 percent rating both 
before and after aggravation.  However, VA adjudicators are 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  The January 2006 VA respiratory examiner 
did opine that there was only "mild" aggravation of the 
Veteran's asthma due to his PTSD, and that there were three 
times a year when his mental health issues worsened and he 
had more difficulty breathing.  Nevertheless, there does not 
appear to be a competent medical opinion which indicates the 
degree of additional disability of the Veteran's asthma in 
light of the applicable rating criteria.  The subsequent June 
2008 VA respiratory examiner stated that she could not answer 
this question without resorting to speculation.  The examiner 
stated that there was no test available, including pulmonary 
function testing, that would provide an objective measurement 
differentiating the Veteran's underlying asthma from any 
worsening due to PTSD.  Accordingly, all of the Veteran's 
asthma was attributed to his service-connected disability in 
the subsequent adjudication, and the Board will do the same.  
Also, the Board has considered the additional rating criteria 
for asthma contained in Code 6602, in addition to pulmonary 
function testing results, as directed in the final rule and 
the criteria contained within Code 6602.


The only pulmonary function testing that appears to have been 
conducted prior to August 22, 2007, was that of the January 
2006 VA examination.  In that case, the FEV-1/FVC ratio was 
72 percent pre-bronchodilator, but 68 percent after 
bronchodilator.  As detailed above, the Board is required to 
consider the post-medication results in evaluating the 
service-connected disability.  Moreover, the Board reiterates 
that VA must resolve any reasonable doubt regarding the 
degree of disability in favor of the claimant (38 C.F.R. 
§ 4.3); and that where there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating (38 C.F.R. § 4.7).  Accordingly, 
the Veteran is entitled to a 30 percent rating prior to 
August 22, 2007.

The Board also finds, however, that there were no distinctive 
period(s) where the Veteran's service-connected asthma has 
not been manifested by FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  For example, as already stated, 
the January 2006 VA pulmonary function test showed the FEV-
1/FVC ratio was 72 percent pre-bronchodilator, but 68 percent 
after bronchodilator.  The FEV-1 was 74.2 percent of 
predicted pre-bronchodilator, and 76.9 percent of predicted 
after bronchodilator.  An August 2007 pulmonary function test 
showed FEV-1 was 68 percent of predicted pre-medication, and 
73 percent after medication; while the FEV-1/FVC ratio was 56 
percent pre-medication, and 59 percent after medication.  
Finally, pulmonary function testing as part of the June 2008 
VA respiratory examination showed FEV-1 was 66.7 percent of 
predicted, and the FEV-1/FVC ration was 58 percent.  Further, 
the January 2006 VA examination noted that the treatment did 
not include oral steroids, parenteral steroids, antibiotic 
use, or other immunosuppressives.  Although the more recent 
June 2008 VA examination noted that oral steroids were used 
as treatment, the treatment was one time per year or less.  
Parenteral steroids were not used, nor were other 
immunosuppressives.

In view of the foregoing, the Board finds that during the 
appeal period the Veteran is entitled to a rating of no more 
than 30 percent for his service-connected asthma.


ORDER

Entitlement to an effective date earlier than December 5, 
2002, for the assignment of a 70 percent rating for PTSD is 
denied.

Entitlement to an initial rating of 30 percent for asthma 
prior to August 22, 2007, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for asthma is 
denied.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran has contended, in part, that he has erectile 
dysfunction secondary to his service-connected PTSD.  Under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen, 7 Vet. App. at 448.  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

The Veteran was accorded a VA medical examination regarding 
this case in September 2008.  Following evaluation of the 
Veteran and review of his VA claims folder, the examiner 
stated that the consensus after a review of medical 
literature was that PTSD did not aggravate or cause a defect 
in the mechanism that lead to an erection.  The examiner's 
medical opinion was that the Veteran's impotence was not due 
to PTSD.  However, the Veteran's attorney contended in the 
December 2008 Notice of Disagreement (NOD) that the VA 
examiner failed to consider medical evidence which did in 
fact support the claim that PTSD was a psychiatric condition 
associated with erectile dysfunction, and cited to Erectile 
Dysfunction, by S. A. B., MD.  

In this case, the Board observes that a review of the 
September 2008 VA examination report does not indicate 
whether the examiner did or did not review the medical 
treatise evidence cited by the Veteran's attorney.  Simply 
put, the examiner did not specifically list all of the 
literature reviewed in conjunction with this examination.  
Moreover, no copy of this treatise evidence is of record.  
Thus, the Board cannot state whether it supports the 
proposition advanced by the Veteran's attorney.  However, as 
evidence potentially supportive of this claim has been 
identified, the Board concludes that it does support 
additional development in this case.  Moreover, even though 
the examiner stated the general consensus was that PTSD did 
not aggravate or cause a defect in the mechanism that lead to 
an erection, it is not clear from the wording of the 
examination report itself whether by "aggravation" the 
examiner was referring to a permanent increase in the 
underlying severity of the condition beyond natural 
progression.

In view of the foregoing, the Board concludes that a new VA 
medical examination is required in the instant case.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for erectile 
dysfunction since September 2008.  After 
securing any necessary release, obtain 
those records not on file.

2.  In addition, please request from the 
Veteran's attorney a copy of the medical 
treatise evidence cited by him in the 
December 2008 NOD (Erectile Dysfunction, 
by S. A. B., MD.) and/or additional 
information so that it may be obtained.  
If a copy of this treatise evidence 
cannot be obtained, it should be so 
documented.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
etiology of his erectile dysfunction.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
his erectile dysfunction was caused by or 
aggravated by the service-connected PTSD.  
By aggravation the Board means a 
permanent increase in the severity of the 
underlying disability beyond its natural 
progression.  If the examiner determines 
that the erectile dysfunction was 
aggravated by the service-connected PTSD, 
the examiner should identify the level of 
disability caused by the PTSD, to the 
extent possible.

The examiner must discuss all pertinent 
evidence, to specifically include the 
evidence cited to by the Veteran's 
attorney, Erectile Dysfunction, by 
S.A.B., MD.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation it should be so 
stated.
4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished an SSOC which addresses all of the evidence 
obtained after the issuance of the January 2009 SOC, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


